705 S.E.2d 736 (2010)
Jan Britt LYNN, Plaintiff,
v.
James Gregory LYNN and the Estate of Kenneth Lynn and James Lynn & Sons, Inc., Defendants and
James Gregory Lynn, Third Party Plaintiff,
v.
Penny W. Lynn as the Administratrix of The Estate of George Kenneth Lynn, Penny W. Lynn, Individually and as The Guardian Ad Litem of Miranda Kelsey Lynn, Jennifer Kay Lynn Bachinger, Brandon Kenneth Lynn, Holly Kerry Lynn and James Lynn and Sons, Inc., Third Party Defendants.
No. 131P10.
Supreme Court of North Carolina.
December 15, 2010.
Thomas L. Odom, Jr., Charlotte, for Penny W. Lynn, et al.
Benton H. Walton, III, Whiteville, for Penny W. Lynn, et al.
Don W. Viets, Jr., Whiteville, for James Gregory Lynn.
Meredith J. McGill, Raleigh, for Jan Britt Lynn.
H. Griffith Garner, Whiteville, for Jan Britt Lynn.
James E. Hill, Jr., Asheboro, for James Lynn & Sons, Inc.

ORDER
Upon consideration of the petition filed on the 23rd of March 2010 by Third Party Defendants in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 15th of December 2010."